       Case 1:19-cv-10078-VEC-KNF Document 53 Filed 04/27/21 Page 1 of 2



                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
 -------------------------------------------------------------- X      DOC #:
                                                                :      DATE FILED: 4/27/2021
 VALENTINA VELEVA, on behalf of others                          :
 similarly situated,                                            :
                                              Plaintiff,        :
                            -against-                           :    19-CV-10078 (VEC)
                                                                :
 TAMBURI TRATTORIA LTD.,                                        :           ORDER
                                                                :
                                              Defendant. X
 --------------------------------------------------------------

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 9, 2021, Plaintiff’s attorneys, Ms. Seelig and C.K. Lee, moved to

withdraw as Plaintiff’s attorneys of record (Dkt. 46);

        WHEREAS on April 12, 2021, the Court ordered Plaintiff to inform the Court by mail or

email whether she objects to the motion to withdraw and whether she wants to proceed with the

litigation either with a new attorney or representing herself (Dkt. 47);

        WHEREAS on April 22, 2021 Plaintiff emailed the Court stating that she wishes to

proceed with the litigation pro se but that the Lee Litigation Group has failed to return Plaintiff’s

case file to her;

        WHEREAS on April 22, 2021, the Court ordered the Lee Litigation Group to confirm

that they are asserting neither a charging nor retaining lean and show cause why the Court should

not order them to promptly return the case files associated with this case to the Plaintiff (Dkt.

50);

        WHEREAS on April 26, 2021, the Lee Litigation Group confirmed that (i) they are not

asserting a charging or retaining lien; and (ii) they returned Plaintiff’s case file to her on April

22, 2021 (Dkt. 51);



                                                   Page 1 of 2
      Case 1:19-cv-10078-VEC-KNF Document 53 Filed 04/27/21 Page 2 of 2




          WHEREAS on April 27, 2021, Plaintiff emailed the Court stating that the Lee Litigation

Group has not returned all of the documents she requested relating to this case and her “other 3

cases”;

          IT IS HEREBY ORDERED:

          1. No later than April 29, 2021, Plaintiff is directed to inform the Court whether the Lee

             Litigation Group failed to return any documents relating to this case: Veleva v.

             Tamburi Trattoria; 19-CV-10078. The Court has no jurisdiction to order the return of

             any files relating to any other case.

          2. If Plaintiff has any complaints regarding the professionalism of Mr. Lee and/or Ms.

             Seelig’s practice in the Southern District of New York, she may file a complaint with

             the Grievance Committee of the Southern District of New York or with the New York

             State bar.

          A copy of this order will be emailed to Ms. Veleva by chambers.



SO ORDERED.
                                                       _________________________________
Date: April 27, 2021                                         VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                              Page 2 of 2
